


Exhibit 10.1 (am)

 

AMENDMENT NUMBER EIGHT
TO
THE SAUER-DANFOSS EMPLOYEES’ SAVINGS PLAN
(As Amended and Restated Effective January 1, 1997)

 

WHEREAS, Sauer-Danfoss (US) Company (formerly known as Sauer-Danfoss, Inc. and
Sauer-Sundstrand Company) (the “Company”) sponsors the Sauer-Danfoss Employees’
Savings Plan (As Amended and Restated Effective January 1, 1997) (the “Plan”);

 

WHEREAS, the Board of Directors of the Company (the “Board”), pursuant to
Section 14.1 of the Plan, reserved the right to amend the Plan at any time;

 

WHEREAS, the Board now deems it desirable to amend the Plan; and

 

NOW, THEREFORE, pursuant to the authority in Section 14.1 of the Plan, the
Company hereby amends the Plan as follows, effective as of the dates set forth
below:

 

1.             Section 3.1 of the Plan is hereby amended, effective as of
January 1, 2002, by deleting the last sentence thereof and inserting the
following new sentence in its place:

 

‘‘Notwithstanding any other provision of this Plan, Employees who accrue any
benefit under the final average pay benefit formula under the Sauer-Danfoss
Employee’s Retirement Plan (rather than the new cash balance formula which
became effective January 1, 2001 under Appendix D of that plan) after December
31, 2000 shall not be eligible to receive Employer and Matching Contributions
under Section 5.1; provided, however, if an Employee did accrue a benefit under
the final average pay benefit formula after December 31, 2000 under the
Employee’s Retirement Plan but due to such Employee’s termination of employment
and subsequent reemployment by the Company the Employee is required to be
automatically covered under the cash balance formula of the Employee’s
Retirement Plan following his or her reemployment by the Company, then upon the
Employee’s reemployment, such Employee shall again be eligible to receive
Employer and Matching Contributions under Section 5.1.”

 

2.             Section 5.11 of the Plan is hereby amended, effective as of
January 1, 2001, in its entirety to read as follows:

 

“5.1.       Employer and Matching Contributions, With respect to each
Participant eligible under Section 3.1 to receive Employer and Matching
Contributions, the Employer shall contribute to the Trust Fund during the Plan
Year:

 

(a)                                  An “Employer Contribution” in an amount
equal to two percent (2%) of the Compensation earned by such Participant (while
a Participant) during such Plan Year; plus

 

(b)                                 A “Matching Contribution” in an amount equal
to fifty percent (50%) of the Participant Contribution of each such Participant
under Section 5.2, provided that in no event will a Matching Contribution to any
such

 

--------------------------------------------------------------------------------


 

Participant exceed two percent (2%) of such Participant’s Compensation for such
Plan Year.

 

Employer and Matching Contributions shall be subject to the limitations
described in Article VI.”

 

IN WITNESS WHEREOF, the Company has authorized the execution on its behalf of
this Amendment Number Eight this 24th day of January, 2003.

 

 

 

SAUER-DANFOSS (US) COMPANY

 

 

 

By:

/s/ Kenneth D. McCuskey

 

 

 

Kenneth D. McCuskey

 

 

 

Vice President, Finance

 

 

2

--------------------------------------------------------------------------------
